Opinion by
Judge Crumlish, Jr.,
Appellants allege abuse of discretion in the opening of a default judgment by the Court of Common Pleas of Schuylkill County. Finding none, we affirm on the opinion by former President Judge Curran found at 73 Sch. L.R. 71 (1977).
Accordingly, we
Order
And Now, this 9th day of May, 1979, the order of the Court of Common Pleas of Schuylkill County entered June 20, 1977, at No. S-1118, September Term, 1975, is affirmed and may be found at 73 Sch. L.R. 71 (1977).
Judge Mencer dissents.